Citation Nr: 1015621	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  04-18 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 
1985.  She was ordered to and served on active duty from 
November 1990 to March 1991 in the Southwest Asia theater of 
operations.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO denied 
entitlement service connection for PTSD.

In March 2007, the Board remanded the claim.  As the Board is 
granting the claim herein, discussion of compliance with the 
Board's March 2007 remand instructions is unnecessary.


FINDING OF FACT

The Veteran has been diagnosed with PTSD related to a claimed 
in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the claim for service 
connection for PTSD, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 
C.F.R. § 3.303.  However, there are particular requirements 
for establishing PTSD in 38 C.F.R. § 3.304(f), which take 
precedence over the general requirements for establishing 
service connection in 38 C.F.R. § 3.303. See Arzio v. 
Shinseki, No. 2009-7107, 2010 WL 1540169 (Fed. Cir. Apr. 19, 
2010).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat Veterans).  Here, however, the 
Veteran does not allege, and the evidence does not reflect, 
that she engaged in combat with the enemy.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The evidence includes multiple diagnoses of PTSD in 
accordance with 38 C.F.R. § 4.125(a), to include on the May 
2002 and January 2010 VA examinations and in the May 2005 
psychological evaluation report of a licensed mental health 
counselor, "S.R."  During the appeal period, the Veteran 
has listed multiple stressors, to include being present 
during Scud missile attacks and Patriot missile responses 
between January and March 2001, which "shook the whole 
building" in Riyadh, where she was stationed during the 
Persian Gulf War.  The January 2010 VA examiner, holder of a 
PhD, concluded that the Veteran's PTSD was probably 
"secondary on an equal and inseparable basis" to pre-
service sexual trauma, physical trauma during service, and 
trauma shortly after service.  The Board finds that the 
reference to in-service physical trauma includes the Scud 
missile attacks which were specifically listed in the 
"evidence of trauma and psychological impact" section of 
the January 2010 VA examination report.  S.R. also found that 
the Veteran had PTSD due to multiple stressors including the 
Scud missile attack.  As there is evidence that the Veteran 
has PTSD due to her claimed in-service stressor of 
experiencing Scud missile attacks, the only other element of 
her claim to be established is corroborative evidence which 
substantiates or verifies this claimed stressor.

The Veteran's DD Form 214 reflects that she served in the 
Persian Gulf as a medical supply specialist with the 50th 
General Hospital unit.  An August 2008 U.S. Army and Joint 
Services Records Research Center (JSRRC) document indicates 
that the 50th General Hospital provided hospitalization and 
related treatment activities to U.S. patients evacuated to a 
military hospitals.  According to JSRRC, an Information Paper 
submitted by the Office of the Special Assistant for Gulf War 
illnesses provided a list of documented Iraqi Scud missile 
attacks indicating that Riyadh was subjected to several Scud 
missile attacks during the time period the 50th General 
Hospital was stationed there.  In addition, a January 2008 
buddy statement from a fellow serviceperson in the 50th 
general Hospital indicated that the bombing started the first 
night they arrived in Saudi Arabia in January 1991, that Scud 
missiles were fired near their compound, and everyone was 
terrified.

In its March 2010 supplemental statement of the case, the 
Appeals Management Center indicated that service in a combat 
zone is stressful in some degree to all who are there, 
whatever the duties and experiences.  However, the relevant 
case law reflects that being in a unit that was stationed in 
an area subjected to enemy rocket attacks can constitute a 
valid and corroborated stressor.  In Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a Veteran who 
submitted unit logs and unit records reflecting that his unit 
experienced rocket attacks constituted objective 
corroboration of his claimed stressor of being present during 
such attacks, regardless of whether they showed he was 
personally near such attacks.  Id. at 128-129.  Moreover, the 
Court noted that this stressor was a sufficient one for 
purposes of establishing PTSD because it met two requirements 
-- exposure to a traumatic event that involved threatened 
serious injury, and the person's response involved intense 
fear, helplessness, or horror.  Id. at 127 (citing Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997), quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  
Similarly, the evidence in this case reflects that the 
Veteran's unit experienced Scud missile attacks, during which 
she was exposed to a traumatic event that involved threatened 
serious injury and her response involved intense fear.

In sum, the Veteran has been diagnosed with PTSD based on her 
claimed stressor of experiencing Scud missile attacks, and 
the JSRRC response and buddy statement constitute 
corroborative evidence which verifies this stressor.  As each 
element of a claim for service connection for PTSD has been 
established, service connection for PTSD must be granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


